NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIANGFU CHEN,                                   No.    20-72934

                Petitioner,                     Agency No. A202-198-791

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 5, 2022**
                                  Honolulu, Hawaii

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Xiangfu Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision to dismiss his appeal of the

Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). “We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review factual findings, including adverse credibility determinations, for

substantial evidence,” which we uphold “unless any reasonable adjudicator would

be compelled to conclude to the contrary.” Bhattarai v. Lynch, 835 F.3d 1037,

1042 (9th Cir. 2016) (citations omitted). As the parties are familiar with the facts,

we do not recount them here. We deny the petition for review.

      Under the totality of the circumstances, substantial evidence supports the

BIA’s adverse credibility determination against Chen. See Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). Chen inconsistently testified about the events

that prompted his visa application—including when his arrest occurred, and what

was required for his release. Although Chen blamed his memory for these

inconsistencies, his explanation is not plausible and ultimately supports the adverse

credibility determination—he should have remembered details of events

underlying his asylum claim and did not reconcile these inconsistencies until

prompted by counsel. See id. at 1044-47 (reasoning that inconsistencies regarding

events prompting an asylum application support an adverse credibility

determination, even considering “the normal limits of human understanding and

memory”); see also Mukulumbutu v. Barr, 977 F.3d 924, 926-27 (9th Cir. 2020)

(holding that an applicant’s conflicting testimony regarding the event that

prompted him to seek asylum supported an adverse credibility determination

because the details were material to his application).


                                          2
      Chen also conceded that he submitted a fraudulent visa application. This

weakens his overall credibility and substantially supports the adverse credibility

determination because he deliberately lied to obtain his visa, which suggests that

he did not obtain it to escape persecution by aiding travel into the U.S. See Singh

v. Holder, 643 F.3d 1178, 1180-81 (9th Cir. 2011) (reasoning that a fraudulent visa

application supports an adverse credibility determination where the applicant lies

to establish the merits of his claim, as it constitutes “deliberate deception” and

“casts doubt on his credibility and the rest of his story”).

      Finally, Chen failed to provide substantial and credible corroborating

evidence to defeat the adverse credibility determination and sustain his burden of

proof. See Mukulumbutu, 977 F.3d at 927. Chen’s parents’ supporting letter

contained inconsistent material information and Chen’s cousin was not properly

identified as the author of his supporting letter.

      PETITION FOR REVIEW DENIED.




                                           3